FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR'S REPORT HARBOR POINTE, L.P. DECEMBER 31, 2009 HARBOR POINTE, L.P. TABLE OF CONTENTS PAGE INDEPENDENT AUDITOR'S REPORT 3 FINANCIAL STATEMENTS: BALANCE SHEET 4 STATEMENT OF OPERATIONS 5 STATEMENT OF CHANGES IN PARTNERS' CAPITAL 6 STATEMENT OF CASH FLOWS 7 NOTES TO FINANCIAL STATEMENTS 8 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Harbor Pointe, L.P. We have audited the accompanying balance sheet of Harbor Pointe, L.P., as of December 31, 2009 and the related statements of operations, changes in partners' capital and cash flows for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Harbor Pointe, L.P. as of December 31, 2009 and the results of its operations, changes in partners' capital and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Pailet, Meunier, and LeBlanc, L.L.P. Metairie, Louisiana March 2, 2010 3421 N. Causeway Blvd., Suite 701 • Metairie, LA 70002 • Telephone (504) 837-0770 • Fax (504) 837-7102 201 St. Charles Ave., Ste. 2500 • New Orleans, LA 70170 • Telephone (504) 599-5905 • Fax (504) 837-7102 www.pmlcpa.com Member of IGAF Member Firms in Principal Cities • PCAOB - Public Company Accounting Oversight Board AICPA: Center for Public Company Audit Firms (SEC) • Governmental Audit Quality Center • Private Companies Practice Section (PCPS) HARBOR POINTE, L.P. BALANCE SHEET DECEMBER 31, 2009 ASSETS Property and equipment, at cost Land $ Land improvements Building Equipment Accumulated depreciation ) Property and equipment, net Other assets Cash, operating Tax and insurance escrow Tenant security deposits Prepaid expenses Required reserves Monitoring fee, net of accumulated amortization Total other assets Total assets $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities Accounts payable and accrued expenses $ Accrued real estate taxes Prepaid rents Current portion mortgage payable Tenant security deposits Total current liabilities Other liabilities State Home mortgage, net of current portion Total liabilities Partners' equity Total Liabilities and Partners' Capital $ See auditors' report and accompanying notes 4 HARBOR POINTE, L.P. STATEMENT OF OPERATIONS DECEMBER 31, 2009 Income from rental operations Gross rent potential $ Vacancies and rental concessions ) Other rental income Total Revenue Operating expenses Management fees Repairs and maintenance Salaries Utilities Real estate taxes Insurance Administrative Total Operating Expenses Net rental operating income Other income (expenses) Interest income Depreciation and amortization ) Asset management fee ) Interest ) Total other income (expenses) ) Net loss $ ) See auditors' report and accompanying notes 5 HARBOR POINTE, L.P. STATEMENT OF CHANGES IN PARTNERS' CAPITAL DECEMBER 31, 2009 Total General Limited Partners' Partner Partners Capital Balance - January 1, 2009 $ ) $ $ Net Loss ) ) ) Balance - December 31, 2009 $ ) $ $
